FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (the “Agreement”) is made and entered into this
_____ day of October, 2008 (“Effective Date”) by and between JEFFREY A. FISCHER
AND HILARY K. FISCHER AND GARVIN DRIVE LIMITED PARTNERSHIP, an Arkansas limited
partnership (“Landlord”) and, UKARMA CORPORATION, a Nevada corporation
(“Tenant”).


WITNESSETH


WHEREAS, the Landlord and Tenant are parties to a lease dated April 25, 2008
(the “Lease”) pursuant to which Landlord leases to Tenant premises (“Premises”)
containing approximately six thousand three hundred sixty (6,360) square feet of
floor area on the first floor and second floor of the Building located at 13920
Ventura Boulevard, in the City of Los Angeles, County of Los Angeles, State of
California (“Project”); and


WHEREAS, the parties are now desirous of amending, modifying and/or
supplementing the Lease as more particularly set forth herein;


NOW, THEREFORE, for and in consideration of the covenants and agreements herein
contained, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree to the terms and provisions set forth below as of the
Effective Date unless otherwise expressly provided for herein:


1.           LEASE TERM.    The parties acknowledge that the Rent Commencement
Date occurred on August 23, 2008 and the first installment of Minimum Annual
Rent was not due and payable until September 22, 2008.


2.           RENT.   Landlord agrees that Minimum Annual Rent for the months of
November 2008 and December 2008 (“Deferred Rent”), in the combined total amount
of $44,000.00, shall be payable as follows:  (i) each installment shall accrue
interest from its original due date at the Interest Rate; (ii) each installment,
together with interest thereon, shall be payable on the earlier to occur of (X)
the date Landlord is obligated to pay the Tenant Construction Allowance (in
which event payment shall be effected by Landlord offsetting such Minimum Annual
Rent plus interest against the Tenant Construction Allowance, or (Y) May 1,
2009.  The Deferred Rent and any interest accrued thereon shall immediately
become due and payable if Tenant shall become in default under the Lease beyond
all applicable cure periods or if any mechanics lien is filed against the
Premises or the Project arising out of or in connection with Tenant’s Work and
is not released or bonded over within thirty (30) days after Tenant’s receipt of
writeen notice of such mechanics lien.  All Additional Rent and all Minimum
Annual Rent other than the Deferred Rent shall continue to be paid in accordance
with the provisions of the Lease.


3.           LIEN RELEASES.  Tenant shall provide to Landlord on or before
November 1, 2008, a schedule of all contractors, suppliers and materialmen who
have furnished services, labor and materials to Tenant for the Premises up
through the Effective Date, and lien releases from all such contractors,
suppliers and materialmen for the full amount of such services, labor and
materials so furnished.  If Tenant fails to do so and if such failure continues
for more than fifteen (15) days after Tenant’s receipt of written notice of such
failure, then Paragraph 2 shall be null and void and Tenant shall pay Minimum
Annual Rent in accordance with the provisions of the Lease.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           EFFECT OF AMENDMENT. Capitalized, undefined terms used herein shall
have the meaning subscribed to such terms in the Lease. This Agreement shall be
binding on, and shall inure to the benefit of the parties hereto and their
heirs, legal representatives, successors and permitted assignees. This Agreement
may not be changed, amended, modified, or waived except by an instrument in
writing signed by the party against whom enforcement of such change, amendment,
modification, or waiver is sought.  This Agreement constitutes the entire
agreement and understanding between the parties hereto respecting the subject
matter hereof and there are no other agreements, undertakings, representations
or warranties among the parties hereto with respect to the subject matter hereof
except as set forth herein.  Landlord and Tenant mutually represent and warrant
that each has the authority and power to enter into this Agreement.  Except as
modified herein, all of the other terms, covenants and conditions of the Lease
shall remain in full force and effect as set forth in the Lease.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


LANDLORD:
                 
JEFFREY A. FISCHER
                     
HILARY K. FISCHER
         
GARVIN DRIVE LIMITED PARTNERSHIP
         
BY:
     
NAME:
     
ITS:  General Partner
         
TENANT:
           
UKARMA CORPORATION, a Nevada corporation
         
BY:
     
NAME:
     
ITS:
   



 
2

--------------------------------------------------------------------------------

 

